Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 9, 2021

                                      No. 04-21-00234-CV

                 IN THE INTEREST OF S.J.Z. AND L.C.Z., CHILDREN,

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020PA01562
                      Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER

        This is an accelerated appeal of the trial court’s order terminating appellant’s parental
rights. Appellant’s brief was originally due to be filed on July 12, 2021. On July 8, 2021,
appellant filed a motion requesting an extension of time to file his brief.

        The disposition of this appeal is governed by the standards set forth in rule 6.2 of the
Texas Rules of Judicial Administration. TEX. R. JUD. ADMIN. 6.2. Accordingly, this appeal is
required to be brought to final disposition within 180 days of the date the notice of appeal was
filed. Id.

        Appellant’s motion is GRANTED IN PART. It is ORDERED that appellant’s brief must
be filed no later than July 26, 2021. Given the time constraints governing the disposition of this
appeal, further requests for extensions of time will be disfavored.




                                                    _________________________________
                                                    Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of July, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court